                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION



CAROLYN DUNCAN BESTER,                        )       CASE NO. 1:18CV207
                                              )
                       Plaintiff,             )       JUDGE CHRISTOPHER A. BOYKO
                                              )
               vs.                            )       OPINION AND ORDER
                                              )
MUNCH ANYTIME RESTAURANTS,                    )
LLC, et al.,                                  )
             Defendants.                      )




CHRISTOPHER A. BOYKO, J.:

       This matter comes before the Court upon the Motion (ECF DKT #14) of Plaintiff for

Leave to File Third Amended Complaint. For the following reasons, the Motion is granted.

                                    I. BACKGROUND

       Plaintiff originally brought this action on January 26, 2018, claiming that Defendants

interfered with her FMLA rights, retaliated against her for exercising her FMLA rights,

discriminated against her for a disability or perceived disability in violation of Ohio law, and

failed to accommodate her disability under Ohio law. The parties have engaged in initial

discovery focusing on identifying the proper employer defendants.
       On July 19, 2018, Plaintiff filed her Motion to add Know Betta Breakfasts LLC and to

drop Blue Sapphire, Inc. as parties to this action. Plaintiff seeks to proceed against Munch

Anytime Restaurants, LLC (Parma-area Denny’s); Totally Tasty Entrees, LLC (Youngstown-

area Denny’s); Know Betta Breakfasts, LLC (Western Pennsylvania Denny’s); Sham Asnani

(owner/decision maker); and Yashna Asnani (owner/ decision maker). Plaintiff also wishes to

add a Spoliation of Evidence claim.

       Defendants object, arguing that Plaintiff has failed to plead sufficient facts to state

claims against Totally Tasty Entrees, Know Betta Breakfasts and Yashna Asnani as

employers under FMLA or Ohio disability discrimination law.

                               II. LAW AND ANALYSIS

Motion for Leave to Amend

       Rule 15(a) of the Federal Rules of Civil Procedure provides that when a party, not

entitled to amend as a matter of course, seeks leave to amend their complaint, the court should

give leave freely when justice so requires. In Foman v Davis, the Supreme Court further held

that if a plaintiff’s claims rest upon facts that may be a proper subject for relief, then he

should be given the chance to test his claims on the merits. 371 U.S. 178, 182 (1962).

Further, the Court held that “in the absence of any apparent or declared reason - such as

undue delay, bad faith, or dilatory motive on the part of the movant, repeated failure to cure

deficiencies by amendments previously allowed, undue prejudice to the opposing party by

virtue of allowance of the amendment, futility of the amendment, etc.- the leave sought

should, as the rules require, be freely given.” Id.

       Delay, by itself, “does not justify denial of leave to amend.” Morse v. McWhorter,


                                                -2-
290 F.3d 800 (6th Cir. 2002). In addition, when discovery is in the early stages, any prejudice

from entertaining an amended pleading is minimal. Addressing the contention that an

amendment might necessitate a dispositive motion, the Sixth Circuit also noted that “another

round of motion practice... does not rise to the level of prejudice that would warrant denial of

leave to amend.” Morse, 290 F.3d at 801.

       Plaintiff’s Complaint outlines that Plaintiff was employed at various Denny’s

locations for over twenty-five years. Once she was promoted to Area General Manager,

Plaintiff was required to report to, and train employees at, various locations throughout

Northeast Ohio and Western Pennsylvania. Plaintiff alleges that Munch Anytime, Totally

Tasty Entrees and Know Betta Breakfasts are “joint employers” and/or “integrated

enterprises” that are owned and controlled by Sham and Yashna Asnani. Sham and Yashna

Asnani allegedly control the terms and conditions of Plaintiff’s employment at the various

restaurants/locations. Further, Plaintiff alleges that a Munch Anytime employee/manager,

Roy Main, willfully, maliciously and/or negligently destroyed or altered documents relevant

to Plaintiff’s claims and disrupted her case.

       The Court recognizes that Plaintiff’s claims are not artfully pleaded. The Court also

believes that Plaintiff’s attempted amendments, with their associated delays in the

proceedings, demonstrate insufficient pre-suit investigation. Nevertheless, the Court finds

that the proposed amendments do satisfy Rule 15's liberal amendment policy and the Court

cannot say that they are necessarily futile. The Court finds that Defendants’ arguments would

be more appropriately considered after discovery and at the summary judgment stage.




                                                -3-
                                  III. CONCLUSION

       For these reasons, the Motion (ECF DKT #14) of Plaintiff for Leave to File Third

Amended Complaint is granted. Plaintiff shall file her amended pleading, captioned as First

Amended Complaint, on or before November 9, 2018.

       IT IS SO ORDERED.


                                    s/ Christopher A. Boyko
                                    CHRISTOPHER A. BOYKO
                                    United States District Judge
Dated: November 2, 2018




                                             -4-
